Title: From Thomas Jefferson to George Washington, 11 June 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond June 11th. 1780.

Majr. Galvan as recommended by your Excellency was dispatched to his station without delay, and has been furnished with every thing he desired as far as we were able. The line of expresses formed between us is such as will communicate intelligence from one to the other in twenty three hours. I have forwarded to him information of our disasters in the South as they have come to me.
Our intelligence from the Southward is most lamentably defective. Tho? Charlestown has now been in the hands of the enemy a month, we hear nothing of their movements which can be relied on. Rumours are that they are penetrating Northward. To remedy this defect I shall immediately establish a line of expresses from hence to the neighborhood of their army, and send thither a sensible judicious gentleman to give us information of their movements. This intelligence will I hope be conveyed to us at the rate of 120 miles in the 24 hours. They set out to their stations tomorrow. I wish it were possible that a like speedy line of communication could be formed from hence to your Excellency’s head quarters. Perfect and speedy information of what is passing in the South might put it in your power perhaps to frame your measures by theirs. There is really nothing to oppose the progress of the enemy Northward but the cautious principles of the military art. North Caroline is without arms. We do not abound. Those we have are freely imparted to them, but such is the state of their resources that they have not yet been able to move a single musket from this state to theirs. All the waggons we can collect have been furnished to the Marquis de Kalb, and are assembling for the march of 2500 militia under Genl. Stevens of Culpeper who will move on the 19th. inst. I have written to Congress to hasten supplies of arms and military stores for the Southern states, and particularly to aid us with Cartridge paper and Cartridge boxes, the want of which articles, small as they are, renders our stores useless. The want of money cramps every effort. This will be supplied by the most unpalateable of all substitutes, force. Your Excellency will readily conceive that after the loss of one army our eyes are turned towards the other, and that we comfort ourselves that if any aids can be furnished by you without defeating operations more beneficial to the general union, they will be furnished. At the same time I am happy to find that the wishes of the people go no further, as far as I have an opportunity of learning their sentiments. Could arms be furnished I think this state and North Caroline would embody from ten to fifteen thousand militia immediately, and more if necessary. The following is a state of the force in and about to be in motion.


Colo. Buford’s regulars (of Scott’s and Woodford’s men)
 400.



Colo. Porterfeild’s do. of Virginia state troops
 500



Colo. Armand’s horse
 190



The remains of White’s and Washington’s as is said about
 200



The Maryland and Delaware troops and artillery
1900
3190


Virginia militia
2500



North Caroline militia under Genl. Caswell in the feild
 400



Do. embodying under Govr. Caswell if they can be armed
4000
6900



I hope e’er long to be able to give you a more certain state of the enemy’s as well as our situation, which I shall not fail to do. I inclose you a letter from Majr. Galvan, being the second I have forwarded to you.
With sentiments of the most perfect esteem & respect I have the honor to be your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

